Exhibit 10.03

II-VI INCORPORATED

NONQUALIFIED STOCK OPTION AGREEMENT

 

THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is dated as of the
Grant Date, as specified in the applicable Summary of Award (as defined below),
by and between II-VI Incorporated, a Pennsylvania corporation (“II-VI”), and the
Optionee, as specified in the applicable Summary of Award, who is a director,
employee or consultant of II-VI or one of its Subsidiaries (the “Optionee”). For
purposes of this Agreement, the term “Company” shall include II-VI and/or any
Subsidiary of II-VI that the Optionee is employed by or may become employed by
or provide services to during the Optionee’s employment by II-VI or any such
Subsidiary.

 

Reference is made to the Summary of Award (the “Summary of Award”) issued to the
Optionee with respect to the applicable Award, which may be found on Morgan
Stanley StockPlan Connect system www.stockplanconnect.com (or any successor
system selected by II-VI) (the “StockPlan Connect System”). Reference further is
made to the Summary Plan Description relating to the Plan (as defined below),
which also may be found on the StockPlan Connect System.

All capitalized terms used herein, to the extent not defined herein, shall have
the meanings set forth in the II-VI 2012 Omnibus Incentive Plan (as amended
and/or restated from time to time, the “Plan”), a copy of which can be found on
the StockPlan Connect System, and/or the applicable Summary of Award. Terms of
the Plan and the Summary of Award are incorporated herein by reference. This
Agreement shall constitute an Award Agreement as that term is defined in the
Plan.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound hereby, the
Optionee and II-VI agree as follows:

1.Grant. II-VI hereby grants the Optionee on and as of the Grant Date an option
(the “Option”) to purchase from II-VI the number of shares of common stock, no
par value per share, of II-VI (“II-VI Common Stock”) specified in the applicable
Summary of Award (the “Shares”), at the price per share equal to the Option
Price, as specified in the applicable Summary of Award (the “Option Price”),
subject to the terms and conditions of this Agreement and the Plan. The Option
shall expire on the Expiration Date, as specified in the applicable Summary of
Award, unless such Option otherwise terminates or expires earlier in accordance
with the terms hereof.

2. Vesting; Expiration.

(a)The Option shall be exercisable, pursuant to the terms of the Plan, and shall
vest and become exercisable in installments, as follows:

(i)Upon and after the one (1)-year anniversary of the Grant Date, the Optionee
may exercise the Option with respect to any number of Shares (except with
respect to fractional shares) not in excess of twenty-five percent (25%) of the
total number of Shares covered by this Agreement.

 

--------------------------------------------------------------------------------

 

(ii)Upon and after the two (2)-year anniversary of the Grant Date, the Optionee
may exercise the Option with respect to any number of Shares (except with
respect to fractional shares) not in excess of fifty percent (50%) of the total
number of Shares underlying the Option, less the number of Shares as to which
the Option was previously exercised, if any.

(iii)Upon and after the three (3)-year anniversary of the Grant Date, the
Optionee may exercise the Option with respect to any number of Shares (except
with respect to fractional shares) not in excess of seventy-five percent (75%)
of the total number of Shares underlying the Option, less the number of Shares
as to which the Option was previously exercised, if any.

(iv)Upon and after the four (4)-year anniversary of the Grant Date, the Optionee
may exercise the Option with respect to any number of Shares (except with
respect to fractional shares) not in excess of one-hundred percent (100%) of the
total number of Shares underlying the Option, less the number of Shares as to
which the Option was previously exercised, if any.

(b)In no event may the Option be exercised at any time following the ten
(10)-year anniversary of the Grant Date.

3. Post-Separation from Service Exercise.

(a)Except as otherwise specifically provided in this Agreement, upon the
Optionee’s Separation from Service for any reason, the Option, to the extent not
then vested and exercisable pursuant to Section 2(a), shall immediately lapse
and become null and void on and as of the date of such Separation from Service.
The vested portion of the Option, if any, as of the date of such Separation from
Service, may be exercised post-Separation from Service during the applicable
periods set forth in Section 3(b).

(b)Notwithstanding Section 2(a), upon the Optionee’s Separation from Service,
any portion of the Option that is unvested at the time of such Separation from
Service shall vest and may be exercised as follows:

(i) Death. In the event of the Optionee’s death (i) while an employee or a
Nonemployee Director of the Company, (ii) within the one (1)-year period after
Separation from Service because of permanent and total disability, as defined in
Code Section 22(e)(3) (a “Disability”), or (iii) within the three (3)-year
period after Separation from Service because of normal retirement, as defined in
II-VI’s Global Retirement Policy, any unvested portion of the Option will
immediately vest and the Option may be exercised by the Optionee’s estate at any
time, or from time to time, within one (1)-year of the date of the Optionee’s
death but in no event later than the Expiration Date.

(ii)Disability. If the Optionee incurs a Separation from Service due to the
Optionee’s Disability, any unvested portion of the Option will immediately vest
and the Option may be exercised at any time, or from time to time, within one
(1) year of the date of Separation from Service, but in no event later than the
Expiration Date.

Page 2 of 18

 

NQ017 NQSO 072016

--------------------------------------------------------------------------------

 

(iii)Retirement. If the Optionee incurs a Separation from Service because of
normal retirement, as defined in II-VI’s Global Retirement Policy, any unvested
portion of the Option will continue to vest and may be exercised by the Optionee
from time to time prior to the Expiration Date in accordance with the schedule
set forth in Section 2(a).

(iv)Separation from Service for Cause. Notwithstanding any provision of this
Agreement to the contrary, if the Optionee incurs a Separation from Service for
Cause (as defined below), all of the Optionee’s rights to exercise the Option
(whether vested or unvested) shall terminate on the date of such Separation from
Service.

(v)Other Separation from Service. Except as otherwise determined by the
Committee, if the Optionee’s Separation from Service occurs for any reason other
than those set forth in clauses (i) through (iv) of Section 3(b), the unvested
portion of the Option shall be deemed cancelled and forfeited on the date of the
Optionee’s Separation from Service and the vested portion of the Option, if any,
as of the date of such Separation from Service shall remain exercisable until
the earlier of (i) the date that is ninety (90) calendar days from the date of
such Separation from Service or (ii) the Expiration Date.

4. Change in Control; Adjustments to Payments.

(a)Change in Control. Notwithstanding any provision to the contrary in this
Agreement or in any offer letter, employment agreement or other applicable
employment or service agreement between the Optionee and the Company that
discusses the effect of a Change in Control on the Optionee’s Awards, in the
event of a Change in Control, the following provisions shall apply, unless
provided otherwise by the Committee prior to the date of the Change in Control:

(i)To the extent this Award is assumed, converted or replaced by the resulting
entity in the Change in Control, if within two (2) years after the date of the
Change in Control the Optionee has a Separation from Service either (A) by the
Company other than for Cause (as defined below) or (B) by the Optionee for Good
Reason (as defined below), then this Award shall become vested in full and may
be exercised by the Optionee any time prior to the Expiration Date.

(ii)To the extent this Award is not assumed, converted or replaced by the
resulting entity in the Change in Control, then this Award shall become vested
in full upon the Change in Control.

(b)“Cause” shall be defined as that term is defined in the Optionee’s offer
letter, employment agreement or other applicable employment or service agreement
with the Company; or, if there is no such definition, “Cause” shall mean a
determination by the Company that any of the following has occurred:

(i)the willful failure by the Optionee to perform the Optionee’s duties and
responsibilities to the Company (other than any such failure resulting from the
Optionee’s Disability), which is not cured within ten (10) business days of
receiving written notice from the

Page 3 of 18

 

NQ017 NQSO 072016

--------------------------------------------------------------------------------

 

Company specifying in reasonable detail the duties or responsibilities that the
Company believes are not being adequately performed;

(ii)the willful engaging by the Optionee in any act that is damaging to the
Company;

(iii)the conviction of the Optionee of, or a plea of “guilty” or “no contest”
to, (A) any felony or (B) a criminal offense involving fraud, dishonesty or
other moral turpitude;

(iv)any breach by the Optionee of the terms of any written agreement between the
Optionee and the Company relating to proprietary information, confidentiality,
non-disclosure, ownership of inventions, non-competition, non-solicitation,
non-interference or non-disparagement;

(v)the engaging by the Optionee in any willful act of dishonesty resulting or
intended to result, directly or indirectly, in personal gain to the Optionee; or

(vi)the commission of any act by the Optionee that is in violation of the
Company’s Code of Business Conduct and Ethics.

(c)“Good Reason” shall be defined as that term is defined in the Optionee’s
offer letter, employment agreement or other applicable employment or service
agreement with the Company; or, if there is no such definition, “Good Reason”
shall mean that any of the following has occurred, without the Optionee’s
express written consent:

(i)a material reduction of the Optionee’s employment responsibilities from those
immediately prior to the Change in Control;

(ii)a material reduction by the Company of the Optionee’s eligibility for Total
Target Compensation as in effect immediately prior to the Change in Control,
with “Total Target Compensation” defined as the Optionee’s annual base salary
plus the cash and stock compensation the Optionee is eligible to receive from
the Company at one hundred percent (100%) performance, whether sales incentive,
bonus or otherwise;

(iii)a material increase in the amount of the Optionee’s business travel that
produces a constructive relocation of the Optionee;

(iv)a material reduction by the Company in the kind or level of employee
benefits to which the Optionee is entitled immediately prior to the Change in
Control, with the result that the Optionee’s overall benefits package is
materially reduced; or

Page 4 of 18

 

NQ017 NQSO 072016

--------------------------------------------------------------------------------

 

(v)the relocation of the Optionee to a facility or a location more than thirty
(30) miles from the Optionee’s principal place of employment immediately prior
to the Change in Control.

In order for the Optionee to incur a Separation from Service for Good Reason,
(A) the Company must be notified by the Optionee in writing within ninety (90)
days of the event constituting Good Reason, (B) the event must remain
uncorrected by the Company for thirty (30) days following such notice (the
“Notice Period”), and (C) such Separation from Service must occur within sixty
(60) days after the expiration of the Notice Period.

(d)Adjustments to Payments.

(i)Notwithstanding any provision to the contrary in this Agreement, if it is
determined that any payment or distribution by the Company to the Optionee or
for the Optionee’s benefit (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (the
“Payments”) would be subject to the excise tax imposed by Code Section 4999, or
any interest or penalty is incurred by the Optionee with respect to such excise
tax (such excise tax, together with any such interest and penalties,
collectively referred to as the “Excise Tax”), then the Payments shall be
reduced (but not below zero) if and to the extent that such reduction would
result in the Optionee retaining a larger amount, on an after-tax basis (taking
into account federal, state and local income taxes and the imposition of the
Excise Tax), than if the Optionee received all of the Payments. The Company
shall reduce or eliminate the Payments by first reducing or eliminating the
portion of the Payments that are not payable in cash and then by reducing or
eliminating cash payments, in each case in reverse order beginning with payments
or benefits that are to be paid the farthest in time from the determination.

(ii)All determinations required to be made under this Section 4(d), including
whether and when an adjustment to any Payments is required and, if applicable,
which Payments are to be so adjusted, shall be made by an independent accounting
firm selected by II-VI from among the four (4) largest accounting firms in the
United States or any nationally-recognized financial planning and benefits
consulting company (the “Accounting Firm”), which shall provide detailed
supporting calculations both to II-VI and to the Optionee within fifteen (15)
business days of the receipt of notice from the Optionee that there has been a
Payment, or such earlier time as is requested by II-VI. In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change in Control, II-VI shall appoint another
nationally-recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by II-VI. If the Accounting Firm determines that no Excise Tax is payable
by the Optionee, it shall furnish the Optionee with a written opinion that
failure to report the Excise Tax on the Optionee’s applicable federal income tax
return would not result in the imposition of a negligence or similar penalty.
Any determination by the Accounting Firm shall be binding upon the Company and
the Optionee.

5. Exercise; Payment of Option Price. Any exercisable portion of the Option may
be exercised in whole or in part, but in no event with respect to a fraction of
a share, from time to time until the Expiration Date, unless otherwise
terminated pursuant to the terms of the Plan or

Page 5 of 18

 

NQ017 NQSO 072016

--------------------------------------------------------------------------------

 

this Award Agreement. II-VI may require the exercise of such Option to be
accomplished via a notice of exercise submitted via the StockPlan Connect System
or as otherwise required by II-VI, in accordance with the procedures established
by II-VI for such exercise.

Unless purchased via a cashless exercise as described below, the Optionee shall
provide for the payment of the aggregate Option Price for the number of Shares
purchased and any applicable withholding taxes. Such exercise (subject to
Section 6) shall be effective upon the actual receipt of such payment by II-VI.
Payment of the aggregate Option Price for all Shares purchased pursuant to an
exercise of the Option shall be made, at the Optionee’s option, by (a)
delivering to II-VI a cashier’s check or electronic funds transfer in the amount
of the aggregate Option Price (or portion thereof to be paid by cashier’s check
or electronic funds transfer) payable to the order of II-VI, (b) delivering to
II-VI Shares held by the Optionee, the Fair Market Value of which at the time of
such exercise is equal to the aggregate Option Price (or portion thereof to be
paid with previously-owned shares of II-VI Common Stock), (c) a “net exercise”
under which II-VI reduces the number of Shares issued upon exercise by the
largest whole number of Shares with a Fair Market Value that does not exceed the
aggregate Option Price and any applicable withholding, or such other
consideration received by II-VI under a cashless exercise program approved by
II-VI in connection with the Plan, (d) a cashless exercise from the proceeds of
a sale through a bank or broker on the date of exercise of some or all of the
Shares to which the exercise relates and/or (e) any other consideration that the
Committee deems appropriate and in compliance with applicable law. Payment of
the Option Price in shares of II-VI Common Stock shall be made by delivering
properly endorsed stock certificates to II-VI or otherwise causing such II-VI
Common Stock to be transferred to the account of II-VI, either physically or
through attestation. In connection with each exercise of any portion of the
Option, the Optionee shall furnish such documents as II-VI in its sole
discretion may deem necessary to ensure compliance with applicable rules and
regulations of any stock exchange or governmental authority. No rights or
privileges of a shareholder of II-VI in respect to such shares issuable upon the
exercise of any portion of the Option shall accrue to the Optionee unless and
until such Shares have been registered in the Optionee’s name in the books and
records of II-VI.

6. Compliance with Legal Requirements. The grant and exercise of this Award, and
the issuance of any Shares or other amounts under this Award, and all other
obligations of the Company under this Agreement, shall be subject to all
applicable laws, rules and regulations and to such approvals by any regulatory
or governmental agency as may be required. Subject to Section 409A, the
Committee may postpone the issuance or delivery of Shares under this Award as
the Committee may consider appropriate and may require the Optionee to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of Shares in compliance with applicable
laws, rules and regulations.

7. Nontransferability. Except as otherwise provided in the Plan, the Option
shall not be sold, pledged, assigned, hypothecated, transferred or disposed of
(a “Transfer”) in any manner, other than by will or the laws of descent and
distribution. Any attempt to Transfer the Option in violation of this Agreement
or the Plan shall render the Option null and void.

Page 6 of 18

 

NQ017 NQSO 072016

--------------------------------------------------------------------------------

 

8. Adjustments. Upon any event described in Section 12 of the Plan (entitled
“Adjustments”) or any successor provision thereto, the terms of such Section 12
of the Plan or any successor provision thereto shall apply to this Award.

9. Responsibility for Taxes.

(a)Regardless of any action the Company takes with respect to any or all income
tax, payroll tax or other tax-related withholding (“Tax-Related Items”), the
Optionee acknowledges that the ultimate liability for all Tax-Related Items owed
by the Optionee is and remains the Optionee’s responsibility and that the
Company (i) makes no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of this Award, including the
grant, vesting or exercise of this Award or the subsequent sale of Shares
acquired pursuant to this Award; and (ii) does not commit to structure the terms
of the grant or any aspect of this Award to reduce or eliminate the Optionee’s
liability for Tax-Related Items.

(b)Prior to the time any Tax-Related Items become due in connection with this
Award, the Optionee shall pay or make adequate arrangements satisfactory to the
Company to satisfy all minimum withholding obligations of the Company. In this
regard, the Optionee authorizes the Company to withhold all applicable minimum
Tax-Related Items legally payable by the Optionee from the Optionee’s wages or
other cash compensation paid to the Optionee by the Company or from proceeds of
the sale of Shares. Alternatively, or in addition, to the extent permissible
under applicable law, the Company may (i) sell or arrange for the sale of Shares
that the Optionee acquires to meet the minimum withholding obligation for
Tax-Related Items, and/or (ii) withhold Shares otherwise issuable upon exercise
of this Award, provided that the Company only withholds the amount of Shares
necessary to satisfy the minimum withholding amount. Finally, the Optionee shall
pay to the Company any amount of Tax-Related Items that the Company may be
required to withhold as a result of the Optionee’s participation in the Plan
that cannot be satisfied by the means previously described. The Company may
refuse to issue and deliver Shares upon exercise of this Award if the Optionee
fails to comply with the Optionee’s obligations in connection with the
Tax-Related Items as described in this Section 9.

(c)The Optionee acknowledges the receipt of tax information relating to this
Award, including the need to consult the Optionee’s own tax advisors.

10. Plan Provisions. In the event of any conflict between the provisions of this
Agreement and the Plan, the Plan shall control, except that capitalized terms
specifically defined in this Agreement shall have the meaning given to them in
this Agreement with respect to their usage in this Agreement, notwithstanding
the definitions given to such terms in the Plan (which definitions shall control
as they relate to the usage of such terms in the Plan).

11. No Continued Rights. The granting of the Option shall not give the Optionee
any rights to similar grants in future years or any right to continuance of
employment or other service with II-VI or its Subsidiaries, nor shall it
interfere in any way with any right that the Company would otherwise have to
terminate the Optionee’s employment or other service at any time, or the right
of the Optionee to terminate his or her employment or other service at any time.

Page 7 of 18

 

NQ017 NQSO 072016

--------------------------------------------------------------------------------

 

12. Non-Competition; Non-Solicitation; Confidentiality.

(a) While the Optionee is employed by the Company and for a period of one (1)
year after the Optionee’s Separation from Service for any reason (the
“Restricted Period”), the Optionee will not directly or indirectly:

(i) Engage in any business or enterprise (whether as owner, partner, officer,
director, employee, consultant, investor, lender or otherwise, except as the
holder of not more than one percent (1%) of the outstanding stock of a
publicly-held company), that develops, manufactures, markets or sells any
product or service that competes with any product or service developed,
manufactured, marketed or sold or, to the Optionee’s knowledge, planned to be
developed, manufactured, marketed or sold, by II-VI or its Subsidiaries while
the Optionee was employed by the Company, within the United States of America
and/or any other country within which II-VI or its Subsidiaries have customers
or prospective customers.

(ii) (A) solicit for the purpose of selling or distributing any products or
services that are the same or similar to those developed, manufactured, marketed
or sold by II-VI or its Subsidiaries, (1) any customers of II-VI or its
Subsidiaries, (2) any prospective customers known by the Optionee to have been
solicited by II-VI or its Subsidiaries within the twelve (12) months prior to
the Optionee’s Separation from Service, or (3) any distributors, sales agents or
other third-parties who sell to or refer potential customers in need of the
types of products and services produced, marketed, licensed, sold or provided by
II-VI or its Subsidiaries who have become known to the Optionee as a result of
his/her employment with the Company, or (B) induce or attempt to induce any
vendor, supplier, licensee or other business relation of II-VI or its
Subsidiaries to cease or restrict doing business with II-VI or its Subsidiaries,
or in any way interfere with the relationship between any such vendor, supplier,
licensee or business relation and II-VI or its Subsidiaries.

(iii) Either alone or in association with others (A) solicit, or permit any
organization directly or indirectly controlled by the Optionee to solicit, any
employee of II-VI or its Subsidiaries to leave the employ of II-VI or its
Subsidiaries, or (B) solicit for employment, hire or engage as an independent
contractor, or permit any organization directly or indirectly controlled by the
Optionee to solicit for employment, hire or engage as an independent contractor,
any person who was employed by II-VI or its Subsidiaries at any time during the
term of the Optionee’s employment with the Company; provided that this clause
(B) shall not apply to any individual whose employment with II-VI or its
Subsidiaries has been terminated for a period of one (1) year or longer.

(b) The Optionee acknowledges that certain materials, including information,
data, technology and other materials relating to customers, programs, costs,
marketing, investment, sales activities, promotion, credit and financial data,
manufacturing processes, financing methods, plans or the business and affairs of
II-VI and its Subsidiaries constitute proprietary confidential information and
trade secrets. Accordingly, the Optionee will not at any time during or after
the Optionee’s employment with the Company disclose or use for the Optionee’s
own benefit or purposes or the benefit or purposes of any other person, firm,
partnership, joint venture, association, corporation or other business
organization, entity or

Page 8 of 18

 

NQ017 NQSO 072016

--------------------------------------------------------------------------------

 

enterprise, other than the Company, any proprietary confidential information or
trade secrets; provided that the foregoing shall not apply to information which
is not unique to II-VI and its Subsidiaries or which is generally known to the
industry or the public other than as a result of the Optionee’s breach of this
covenant. The Optionee agrees that, upon Separation from Service for any reason,
the Optionee will immediately return to II-VI all property of II-VI and its
Subsidiaries, including all memoranda, books, technical and/or lab notebooks,
customer product and pricing data, papers, plans, information, letters and other
data, and all copies thereof or therefrom, which in any way relate to the
business of II-VI and its Subsidiaries, except that the Optionee may retain
personal items. The Optionee further agrees that the Optionee will not retain or
use for the Optionee’s account at any time any trade names, trademark or other
proprietary business designation used or owned in connection with the business
of II-VI and its Subsidiaries.

The Restricted Period will be tolled during and for any period of time during
which the Optionee is in violation of the restrictive covenants contained in
this Section 12 and for any period of time which may be necessary to secure an
order of court or injunction, either preliminary or permanent, to enforce such
covenants, such that the cumulative time period during which the Optionee is in
compliance with the restrictive covenants contained in Section 12 will not
exceed the one (1)-year period set forth above.

13. Remedies; Clawback.

(a) Company and the Optionee acknowledge and agree that that any violation by
the Optionee of any of the restrictive covenants contained in Section 12 would
cause immediate, material and irreparable harm to II-VI and its Subsidiaries
which may not adequately be compensated by money damages and, therefore, II-VI
and its Subsidiaries shall be entitled to injunctive relief (including one (1)
or more preliminary injunctions and/or ex parte restraining orders) in addition
to, and not in derogation of, any other remedies provided by law, in equity or
otherwise for such a violation, including the right to have such covenants
specifically enforced by any court of competent jurisdiction, the rights under
Section 13(b), and the right to require the Optionee to account for and pay over
to II-VI all benefits derived or received by the Optionee as a result of any
such breach of covenant together with interest thereon, from the date of such
initial violation until such sums are received by II-VI.

(b) In the event that the Optionee violates or breaches any of the covenants set
forth in Section 12, the Option (whether vested or unvested) and the right to
receive Shares upon exercise thereof shall be forfeited. II-VI shall also have
the right, in its sole discretion, in addition to any other remedies or damages
provided by law, in equity or otherwise, to demand and require the Optionee, to
the extent that any portion of the Option was exercised, to (i) return and
transfer to II-VI any Shares acquired through any exercise of the Option that
are directly or beneficially owned by the Optionee, and (ii) to the extent that
the Optionee sold or transferred any such Shares, disgorge and/or repay to II-VI
any profits or other economic value (as reasonably determined by II-VI) made or
realized by the Optionee with respect to such Shares, including the value of any
gift thereof.

(c) This Award, and any amounts or benefits received or outstanding under the
Plan, as well as any other incentive awards previously granted to the Optionee
by

Page 9 of 18

 

NQ017 NQSO 072016

--------------------------------------------------------------------------------

 

the Company, shall be subject to potential clawback, cancellation, recoupment,
rescission, payback, reduction, or other similar action in accordance with the
terms or conditions of any applicable Company clawback or similar policy or any
applicable law related to such actions, as may be in effect from time to time,
including the requirements of (a) Section 304 of the Sarbanes Oxley Act and
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act,
(b) similar rules under the laws of any other jurisdiction, and (c) any policies
adopted by the Company to implement such requirements. The Optionee acknowledges
and consents to the Company’s application, implementation and enforcement of any
applicable Company clawback or similar policy that may apply to the Optionee,
whether adopted prior to or following the Grant Date, and any provision of
applicable law relating to clawback, cancellation, recoupment, rescission,
payback, or reduction of compensation, and agrees that the Company may take such
actions as may be necessary to effectuate any such policy or applicable law,
without further consideration or action.

14. Optionee Acknowledgments. The Optionee acknowledges and agrees that (a) as a
result of the Optionee’s previous, current and future employment with the
Company, the Optionee has had access to, will have access to and/or possesses or
will possess confidential and proprietary information of II-VI and its
Subsidiaries, (b) II-VI and its Subsidiaries are engaged in a highly competitive
business and conduct such business worldwide, (c) this Agreement does not
constitute a contract of employment, does not imply that the Company will
continue the Optionee’s employment for any period of time and does not change
the at-will nature of the Optionee’s employment, except as set forth in a
separate written employment agreement between the Company and the Optionee, (d)
the restrictive covenants set forth in Section 12 are necessary and reasonable
in time and scope (including the period, geographic, product and service and
other restrictions) to protect the legitimate business interests of II-VI and
its Subsidiaries, (e) the remedy, forfeiture and payment provisions contained in
Section 12 are reasonable and necessary to protect the legitimate business
interests of II-VI and its Subsidiaries, (f) acceptance of this Award and the
Option and agreement to be bound by the provisions hereof is not a condition of
the Optionee’s employment and (g) the Optionee’s receipt of the benefits
provided under this Agreement is adequate consideration for the enforcement of
the provisions contained in Section 12 and Section 13.

15. Severability; Waiver. If any term, provision, covenant or restriction
contained in this Agreement is held by a court or a federal regulatory agency of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions contained in this Agreement
shall remain in full force and effect, and shall in no way be affected, impaired
or invalidated. In particular, in the event that any of such provisions shall be
adjudicated to exceed the time, geographic, product and service or other
limitations permitted by applicable law in any jurisdiction, then such
provisions shall be deemed reformed in such jurisdiction to the maximum time,
geographic, product and service or other limitations permitted by applicable
law. No delay or omission by II-VI in exercising any right under this Agreement
will operate as a waiver of that or any other right. A waiver or consent given
by II-VI on any one occasion is effective only in that instance and will not be
construed as a bar to or waiver of any right on any other occasion.

Page 10 of 18

 

NQ017 NQSO 072016

--------------------------------------------------------------------------------

 

16. Controlling Law. The validity, construction and effect of this Agreement
will be determined in accordance with the internal laws of the Commonwealth of
Pennsylvania without giving effect to the conflict of laws principles thereof.
The Optionee and II-VI hereby irrevocably submit to the exclusive jurisdiction
of the state and Federal courts located in the Commonwealth of Pennsylvania and
consent to the jurisdiction of any such court; provided, however, that,
notwithstanding anything to the contrary set forth above, II-VI may file an
action to enforce the covenants contained in Section 12 by seeking injunctive or
other equitable relief in any appropriate court having jurisdiction, including
where the Optionee resides or where the Optionee was employed by the Company.
The Optionee and II-VI also both irrevocably waive, to the fullest extent
permitted by applicable law, any objection either may now or hereafter have to
the laying of venue of any such dispute brought or injunctive or equitable
relief sought in such court or any defense of inconvenient forum for the
maintenance of such dispute and consent to the personal jurisdiction of any such
court. The Company shall be a third-party beneficiary of this Agreement.

17. Notice. II-VI may require any notice required or permitted under this
Agreement to be transmitted, submitted or received, by II-VI or the Optionee,
via the StockPlan Connect System in accordance with the procedures established
by II-VI for such notice. Otherwise, except as otherwise set forth in this
Agreement, any written notice required or permitted by this Agreement shall be
mailed, certified mail (return receipt requested) or by overnight carrier, to
II-VI at the following address:

II-VI Incorporated

Attention: Chief Financial Officer

375 Saxonburg Boulevard

Saxonburg, Pennsylvania 16056

or to the Optionee at his or her most recent home address on record with II-VI.
Notices are effective upon receipt.

18. Entire Agreement. This Agreement (including the Plan and the Summary of
Award) contains the entire understanding between the parties and supersedes any
prior understanding and agreements between them regarding the subject matter
hereof with respect to the Option, and there are no other representations,
agreements, arrangements or understandings, oral or written, between the parties
relating to the Option which are not fully expressed herein. Notwithstanding
anything to the contrary set forth in this Agreement, any restrictive covenants
contained in this Agreement are independent, and are not intended to limit the
enforceability, of any restrictive or other covenants contained in any other
agreement between the Company and the Optionee.

19. Captions; Section References. Section and other headings contained in this
Agreement are for reference purposes only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof. Unless expressly provided otherwise, any
reference in this Agreement to any Section refers to the corresponding
Section of this Agreement.

Page 11 of 18

 

NQ017 NQSO 072016

--------------------------------------------------------------------------------

 

20. Limitation of Actions. Any lawsuit commenced by the Optionee with respect to
any matter arising out of or relating to this Agreement must be filed no later
than one (1) year after the date that a denial of any claim hereunder is made or
any earlier date that the claim otherwise accrues.

21. Section 409A. This Agreement and the Option are intended to be excepted from
coverage under Section 409A and shall be administered, interpreted, and
construed accordingly. II-VI, in its sole discretion and without the Optionee’s
consent, may impose conditions on the timing and effectiveness of any exercise
by the Optionee, or take any other action it deems necessary, including amending
the terms of this Award and this Agreement to cause the Option to be excepted
from Section 409A (or to comply therewith to the extent that II-VI determines it
is not excepted). Notwithstanding, the Optionee recognizes and acknowledges that
Section 409A may affect the timing and recognition of payments due hereunder,
and may impose upon the Optionee certain taxes or other charges for which the
Optionee is and shall remain solely responsible.

22. Assignment. Except as provided in Section 7, the Optionee’s rights and
obligations under this Agreement shall not be transferable by the Optionee, by
assignment or otherwise, and any purported assignment, transfer or delegation
thereof by the Optionee shall be void. II-VI may assign/delegate all or any
portion of this Agreement and its rights hereunder without prior notice to the
Optionee and without the Optionee providing any additional consent thereto,
whereupon the Optionee shall continue to be bound hereby with respect to such
assignee/delegate.

23. Electronic Delivery. II-VI may, in its sole discretion, deliver any
documents or correspondence related to this Agreement, the Option, the Plan, the
Optionee’s participation in the Plan or future awards that may be granted to the
Optionee under the Plan, by electronic means. The Optionee hereby consents to
receive such documents by electronic delivery and to the Optionee’s
participation in the Plan through an on-line or electronic system established
and maintained by II-VI or another third party designated by II-VI, including
the StockPlan Connect System. Likewise, II-VI may require the Optionee to
deliver or receive any documents or correspondence related to this Agreement by
such electronic means.

24. Further Assurances. The Company and the Optionee shall use commercially
reasonable efforts to, from time to time at the request of the other party,
without any additional consideration, furnish the other party such further
information or assurances, execute and deliver such additional documents and
take such other actions and do such other things, as may be necessary to carry
out the provisions of this Agreement.

25. Appendix A. The Optionee acknowledges and agrees that, if the Optionee is an
employee outside the U.S., this Award is subject to the general terms applicable
to Awards granted to employees outside the U.S. set forth in Appendix A hereto.
Appendix A constitutes part of this Agreement. The Company reserves the right to
impose other requirements on this Award to the extent that the Company
determines that it is necessary or advisable in order to comply with local law
or facilitate the administration of this Award and to require the Optionee

Page 12 of 18

 

NQ017 NQSO 072016

--------------------------------------------------------------------------------

 

to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

26. Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto, or as otherwise provided
under the Plan or this Agreement.

[SIGNATURE PAGE FOLLOWS]


Page 13 of 18

 

NQ017 NQSO 072016

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Grant
Date set forth above. Electronic acceptance of this Agreement by the Optionee
pursuant to II-VI’s instructions to the Optionee (including via the StockPlan
Connect System) shall constitute execution of this Agreement by the Optionee.

The Optionee agrees that his or her electronic acceptance of this Agreement via
electronic means, including via the StockPlan Connect System, shall constitute
his or her signature, and that he or she agrees to be bound by all of the terms
and conditions of this Agreement.

 

II-VI INCORPORATED

 

 

By:

 

[g20161108190741769468.jpg]

Name:

 

David G. Wagner

Title:

 

Vice President, Human Resources

 

PARTICIPANT

 

Electronic Acceptance via the

StockPlan Connect System

 

 

Page 14 of 18

 

NQ017 NQSO 072016

--------------------------------------------------------------------------------

 

Appendix A

General Terms Applicable to Awards Granted to Employees Outside the U.S.

 

1.DATA PRIVACY

 

By accepting this Award, the Optionee hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Optionee’s personal data as described in this document and any other grant
materials by the Company for the exclusive purpose of implementing,
administering and managing this Award.

 

The Optionee understands that the Company holds certain personal information
about the Optionee, including the Optionee’s name, home address, telephone
number, date of birth, social insurance or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of any entitlement to Shares or equivalent benefits awarded,
canceled, vested, unvested or outstanding in the Optionee’s favor (the “Data”),
for the purpose of implementing, administering and managing the Optionee’s
participation in the Plan. The Optionee understands that the Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan, that these Data recipients may be located in the
Optionee’s country or elsewhere (for example, the United States) and that the
Data recipient’s country may have different data privacy laws and protections
from the Optionee’s country. The Optionee understands that the Optionee may
request a list with the names and addresses of any potential recipients of the
Data by contacting the Optionee’s local human resources representative. The
Optionee authorizes the Data recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the exclusive purposes of
implementing, administering and managing the Optionee’s participation in the
Plan. The Optionee understands that the Data will be held only as long as is
necessary to implement, administer and manage the Optionee’s participation in
the Plan. The Optionee understands that the Optionee may, at any time, view the
Data, request additional information about the storage and processing of the
Data, require any necessary amendments to the Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Optionee’s local human resources representative. Further, the Optionee
understands that the Optionee is providing the consents herein on a purely
voluntary basis. If the Optionee does not consent, or if the Optionee later
seeks to revoke the Optionee’s consent, the Optionee’s employment status or
service and career with the Company will not be adversely affected; the only
adverse consequence of refusing or withdrawing the Optionee’s consent is that
the Company would not be able to grant to the Optionee this Award or other
awards or administer or maintain this Award or such other awards. Therefore, the
Optionee understands that refusing or withdrawing the Optionee’s consent may
affect the Optionee’s ability to benefit from this Award. For more information
on the consequences of the Optionee’s refusal to consent or withdrawal of
consent, the Optionee understands that the Optionee may contact the Optionee’s
local human resources representative.

 

Page 15 of 18

 

NQ017 NQSO 072016

--------------------------------------------------------------------------------

 

2.ADDITIONAL ACKNOWLEDGEMENTS

 

By entering into this Agreement and accepting this Award evidenced hereby, the
Optionee acknowledges, understands and agrees that:

 

(a)the Plan is established voluntarily by the Company, and all awards under the
Plan are discretionary in nature;

 

(b)the grant of this Award is voluntary and occasional and does not create any
contractual or other right to receive future awards or benefits in lieu of
awards, even if such awards have been awarded in the past;

 

(c)all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

 

(d)the grant of this Award shall not create a right to employment with the
Company and shall not interfere with the ability of the Company to terminate the
Optionee’s employment or service relationship (if any);

 

(e)the Optionee is voluntarily participating in the Plan;

 

(f)this Award and any payment made pursuant to this Award, and the value and
income of the same, are not part of normal or expected compensation or salary
for any purposes, including calculating any severance, resignation, termination,
redundancy, dismissal, end-of-service, bonus, long-service, pension, retirement
or similar benefits, payments or awards;

 

(g)unless otherwise agreed with the Company, this Award and any Shares subject
to this Award, and the value and income of the same, are not granted as
consideration for, or in connection with, any service the Optionee may provide
as a director of II-VI or any Subsidiary;

 

(h)in accepting this Award, the Optionee expressly recognizes that this Award is
made solely by II-VI, with principal offices at 375 Saxonburg Boulevard;
Saxonburg, Pennsylvania  16056; U.S.A.; II-VI is solely responsible for the
administration of the Plan and the Optionee’s participation in the Plan; in the
event that the Optionee is an employee of a Subsidiary, this Award and the
Optionee’s participation in the Plan will not create a right to employment or be
interpreted to form an employment or service contract or relationship with
II-VI; and this Award will not be interpreted to form an employment or service
contract with any Subsidiary;

 

(i)the future value of the Shares that may be delivered under this Award
(pursuant to the terms of this Award) is unknown, indeterminable and cannot be
predicted with certainty;

 

(j)no claim or entitlement to compensation or damages shall arise from
forfeiture of this Award resulting from termination of the Optionee’s employment
or service (for any reason whatsoever, whether or not such termination is later
found to be invalid or in breach of the

Page 16 of 18

 

NQ017 NQSO 072016

--------------------------------------------------------------------------------

 

employment laws in the jurisdiction where the Optionee is employed or providing
services or the terms of the Optionee’s employment or service agreement, if any)
or recoupment of all or any portion of any payment made pursuant to this Award
as provided by any applicable Company compensation recoupment, clawback or
similar policy or any applicable law related to such actions, as may be in
effect from time to time and, in consideration of the grant of this Award to
which the Optionee is not otherwise entitled, the Optionee irrevocably agrees
never to institute any claim against II-VI or any Subsidiary, waives the
Optionee’s ability, if any, to bring any such claim, and releases II-VI and its
Subsidiaries from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, the Optionee shall be deemed irrevocably to have agreed not to pursue
such claim, and the Optionee agrees to execute any and all documents necessary
to request dismissal or withdrawal of such claim;

 

(k)for purposes of this Award, the Optionee’s employment will be considered
terminated as of the date the Optionee is no longer actively employed and
providing services to the Company (for any reason whatsoever, whether or not
such termination is later found to be invalid or in breach of the employment
laws in the jurisdiction where the Optionee is employed or providing services or
the terms of the Optionee’s employment or service agreement, if any), and unless
otherwise expressly provided in this Agreement or otherwise determined by the
Company, the Optionee’s right to vest in any portion of this Award (and any
related dividend equivalents or similar rights) under the Plan, if any, will
terminate as of such date and will not be extended by any notice period (for
example, the Optionee’s active employment or period of service would not include
any contractual notice period or any period of “garden leave” or similar period
mandated under the employment laws in the jurisdiction where the Optionee is
employed or providing services or the terms of the Optionee’s employment or
service agreement, if any); the Company, in its sole discretion, shall determine
when the Optionee is no longer actively employed or providing services for
purposes of this Award (including whether the Optionee may still be considered
to be actively employed or providing services while on an approved leave of
absence);

 

(l)the Optionee is solely responsible for investigating and complying with any
exchange control laws applicable to the Optionee in connection with his or her
participation in the Plan;

 

(m)unless otherwise provided in the Plan or by the Company in its sole
discretion, this Award and the benefits evidenced by this Agreement do not
create any entitlement to have this Award or any such benefits transferred to,
or assumed by, another company nor to be exchanged, cashed out or substituted
for, in connection with any corporate transaction affecting the Shares; and

 

(n)the Company shall not be liable for any foreign exchange rate fluctuation
between the Optionee’s local currency and the United States Dollar that may
affect the value of this Award, any payment made pursuant to this Award or the
subsequent sale of any Shares acquired under the Plan.

 

Page 17 of 18

 

NQ017 NQSO 072016

--------------------------------------------------------------------------------

 

3.LANGUAGE

 

If the Optionee has received this Agreement or any other document related to the
Plan translated into a language other than English and if the meaning of the
translated version differs from the English version, the English version shall
control.

Page 18 of 18

 

NQ017 NQSO 072016